UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7149



JERRY NATHAN PRUITT,

                                              Plaintiff - Appellant,

          versus


MICHAEL MOORE, Director of South Carolina
Department of Corrections; NATHANIEL HUGHES;
ARA HEALTH SERVICES; CMS; DR. KENNEDY; DOCTOR
ALEWINE; DOCTOR RENTZ; DOCTOR GOWAN; MR.
GIDDINGS; MR. LESTER; KEN MCKELLAR; MR.
MCCANTS; JOHN KING, Mr.; MR. COHEN; MR.
CAUSEY; MR. LONG; ALBRITAN; MS. FREEMAN;
CORRECTIONAL OFFICER WHITNEY; LEVINE; MS.
OSWALD; GERALDINE MIRO,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(CA-02-395-3-24BC)


Submitted:   November 26, 2003            Decided:   February 6, 2004


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Jerry Nathan Pruitt, Appellant Pro Se. Christy Scott Stephens,
Elbert Olivine Duffie, III, Robert Douglas Simmons Mellard,
BOGOSLOW, JONES, STEPHENS & DUFFIE, P.A., Walterboro, South
Carolina; James Miller Davis, Jr., DAVIDSON, MORRISON & LINDEMANN,
P.A., Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Jerry    Nathan   Pruitt   appeals   the   district   court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.       We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.      See Pruitt v. Moore, No. CA-

02-395-3-24BC (D.S.C. July 9, 2003). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                AFFIRMED




                                    3